 In the Matter of MCGANN MANUFACTURING COMPANYandINTERNA-TIONAL ASSOCIATION OF MACHINISTSCase No. R-5788.Decided 'August 21, 1943Mr. W. Burg AAnstine,of York, Pa., for the Company.'Mr. E. C. Carlson,of Jamestown, N. Y., andMr. R. Richard Eber-sole,of York, Pa., for the I. A. M.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by International Association ofMachinists, herein called the I. A. M., alleging that a question affectingcommerce had arisen concerning the representation of employees ofMcGann Manufacturing Company, York, Pennsylvania, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Robert H. Kleeb, TrialExaminer. Said hearing was held at York, Pennsylvania, on August3, 1943.The Company and the I. A. M. appeared and participated.'All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the is-sues.The Trial Examiner's rulings made at the hearing are, free fromprejudicial error and are hereby affirmed. All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMcGann Manufacturing Company, a Pennsylvania corporation, wasengaged until recently in the manufacture of heavy machinery such ascargo winches, traveling cranes, lime and hydrate plants, marine buoys,special machinery, and chemical equipment. It is now engaged' almostIInternationalMolders & Foundry Workers Union, Local 53, A. F. of L.,herein calledthe Molders, was also served with notice but did not appear.52 N. L. R. B., No. 12.55 56DEiCPSAONS OF NATIONAL LABOR RELATIONS BOARDexclusively in the manufacture of cargo winches for ships under con-tract with the United States Maritime Commission. The Companyreceives partly finished products front many subcontractors located out-side the State of Peimsylvania.and finishes and assembles them at itsYork plant. In 1942, 95. percent of its products, valued at approxi-mately $1,125,000, was shipped in interstate and foreign commerce.The Company admits that it is engaged in commerce within the mean-ing of the Act.II.THE ORGANIZATION IN\OLVEDInternational Association of Machinists is a labor organization ad-mitting to membership employees of the Company.III. THEQUESTION CONCERNING REPRESENTATIONOn June 3, 1943, an I. A. M. representative requested an audiencewith the Company's president to present the Union's demands forrecognition.The audience was never granted.A statement of the Regional Director introduced into evidence indi-Lcates that the I. A. M. represents a substantial number of employees inthe unit herein found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe I. A. M. petitioned for a unit composed of all maintenance andproduction employees of the Company, excluding supervisory, officeand clerical employees, pattern makers, foundry employees and guards.The Company contends that pattern 1lnakers' and foundry employeesshould be included in the unit because the plant is small, and the workof all departments is closely interrelated.Although all departments of the plant are under one roof, and thereis sometimes an interchange of helpers (but not of skilled employees)between the foundry and other departments, it is clear that the foundryis a separate and distinct department.The I. A. M. in accordance withits usual practice, did not attempt to organize the foundry employeesbut encouraged them to join the Molders Union 3 which is conducting2The I. A. M. submitted to the Regional Director 102 authorization cards, all datedIn, May 1943.Sixty-two,,of, these bore,,apparently,genuine,,original;signatures.,wbichcorrespond with names contained in the Company's-July 27,, 1943, pay`rollwhich'contains114 names in the appropriate unit.e The I. A. M. withdrew from the A.F. of L.May 31, 1943, after its membership drivehad begun in conjunction with the Molders in the McGann,plant.The I A M. retains'its,affiliation with the Metal Trades Council and so its withdrawal from the A F of L.did not negate its jurisdictional agreements with the MoldersThere are 52 foundryemployees listed in the Company'sAugust 3,1943, pay roll McGANN MANUFACTURING COMPANY57a membership drive among them.The jurisdiction of the two unionsis well defined and governed by agreements between themselves whichmake for harmonious labor relations in plants where they representtheir respective crafts.We shall, therefore, exclude foundry employ-ees from the unit .4There is only one pattern maker employed by the Company.He isat present engaged in repairing and correcting patterns.He is listedby the Company in its pay roll as a foundry employee.As he isclosely allied with the foundry, we shall exclude him from the unit.The pattern maker is assisted by a carpenter and two maintenancemen.The carpenter spends 95 percent of his time in the foundry.The two maintenance men are subject to call to do odd jobs all overthe plant, but apparently have headquarters with the pattern maker.We shall exclude the pattern maker's assistant from the unit.We find that all maintenance and production employees of the Com-pany at its York, Pennsylvania, plant, excluding office and clericalemployees, guards, the pattern maker and his assistants, the carpenterand all other foundry employees; and all 's'upervisory employees withauthority to hire, promote, discharge, discipline or otherwise effectchanges in the status of employees or effectively recommend such actionconstitute a unit appropriate for collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the employ-ees inthe appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion..DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of the National Labor RelationsBoardRules andRegulations-Series 2, as amended, it is herebyDntEcTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with McGann Manufac-turing Company, York, Pennsylvania, an election by. secret ballot shallbe coriducted`as-early}as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Fourth Region, acting in this matter as4 SeeMatter of The Hutchinson Foundry&Steel Company,43 N. L.R. B. 280;Matterof Columbian Bronze Corporation,39 N. L.R. B. 156. 58DECTSSONS OF NtATIONAtL LABOR RELMflONISBOARDagent for the National Labor RelationsBoard,and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because-they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause, to determine whetheror not they desire to be represented by International Association ofMachinists, for the purposes of collective bargaining.CHAn MAN Maus took no part in the consideration of the aboveDecision and Direction of Election.r4tt